[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In his single assignment of error, Tony Drummond, the defendant-appellant, asserts that his conviction for forgery was based upon insufficient evidence and was contrary to the manifest weight of the evidence. See State v. Thompkins (1997), 78 Ohio St.3d 380,  387,678 N.E.2d 541, 546. We disagree.
Upon review of the record, we hold that there was more than sufficient evidence for the trial court to have concluded that Drummond, acting in concert with his wife, had taken a credit card from one of his co-workers and then had gone on a shopping spree, in the middle of which they were caught red-handed using the stolen card to purchase merchandise. Furthermore, despite the attempt by Drummond's wife to shift the blame entirely onto herself after entering a plea to the charges against her, we hold that the trial court did not lose its way when it chose to ignore this testimony in favor of the overwhelming evidence that Drummond had been an active participant in the misappropriation of the credit card.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
GORMAN, P.J., SUNDERMANN and WINKLER, JJ.